Citation Nr: 1222955	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-20 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from August 1968 to August 1971, with additional service in the U.S. Army Reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for the above-referenced claim.  


FINDING OF FACT

There is no credible or competent evidence that the Veteran has a current diagnosis of bilateral pes planus at any time during the appeals process or that the claimed pes planus disorder was incurred in or aggravated by his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the issue of entitlement to service connection for bilateral pes planus, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in October and November of 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in January 2009.  Nothing more was required.  

Next, VA has a duty to assist a Veteran in the development of his claims.  This duty includes assisting him in the procurement of his available service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's service treatment records.  Although the Veteran was informed in the aforementioned notice letters of his need to submit or identify any medical records relevant to his claim, he has not done so.  However, the Veteran has submitted written statements discussing his contentions.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

A VA examination was not provided in conjunction with the Veteran's service connection claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the present case, there is nothing in the record, other than the Veteran's own lay statements, that he suffers from bilateral pes planus that is etiologically related to his military service.  While he is competent to complain of foot pain and symptomatology, he is not competent to provide evidence of a diagnosis or etiology of a condition.  The record is silent for a nexus between the Veteran's current disability and his active service.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  Moreover, his service treatment records are entirely negative for any complaints or clinical findings relevant to the claimed disorder.  As such, VA is not required to provide a VA examination in conjunction with the instant claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  

While the Board notes that the Veteran served in the Army Reserves following his period of active duty service, he has not specifically alleged that the claimed disorder occurred during any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) service.  The legal criteria applicable to reserve service will not be discussed.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background and Analysis

The Veteran claims that he is entitled to service connection for bilateral pes planus.  He asserts that while in the military he was required to carry a heavy pack and participate in long hikes and marches while wearing combat boots.  He essentially contends that he currently has flat feet due to the combat boots he wore while in the military.  

Service treatment records from the Veteran's period of active duty service are negative for symptomatology or diagnoses related to a pes planus disorder.  The August 1968 enlistment report of medical examination and the July 1971 separation report of medical examination show that the clinical evaluations of the Veteran's feet were normal.  While these records show treatment for athlete's foot in March 1969, they are otherwise negative for evidence of any bilateral foot symptomatology.

Service treatment records dated during the Veteran's period of reserve duty are also negative for reports of bilateral foot symptomatology.  Quadrennial reports of medical examination dated in July 1981 and July 1985 reflect that that the clinical examinations of the Veteran's feet were normal.  The Veteran denied ever having foot trouble on reports of medical history dated in July 1981 and July 1985.

To date, and rather significantly, the Veteran has not submitted or identified any VA or private medical records relevant to his pes planus claim.  There is simply no medical evidence currently of record, or at any time, showing that the Veteran has been treated for or diagnosed with bilateral pes planus.

Based on the foregoing, the Board finds no evidence of any currently diagnosed foot disorder for which service connection may be established.  The evidence of record is void of any medical evidence, to include the Veteran's service treatment records, of any specific complaints or clinical findings of flat feet.  Indeed, the Veteran has not submitted any medical evidence or identified any medical records to support his claim that he currently has bilateral pes planus.  Accordingly, the Board finds that the preponderance of the evidence does not show that he has currently a diagnosed disability for which service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board recognizes that the Veteran believes that he has current pes planus warranting service connection.  He is surely competent to complain of foot pain.  However, a diagnosis of pes planus (flat feet), in contrast with other disabilities, such as varicose veins, is not capable of diagnosis by a lay person, such as the Veteran, who lacks the requisite clinical training.  But see Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  The Veteran's complaints of foot pain could be ascribed to a myriad of orthopedic or neurological problems, and he lacks the expertise to make such a determination.

Even assuming, without conceding, that the Veteran's claim was predicated on a currently diagnosed disorder, the Board would still be unable to grant service connection in the absence of competent evidence showing a nexus between the disorder and his active service.  In this case, the competent evidence weighs against such a finding, as no VA or private medical provider has related the Veteran's alleged pes planus to his military service.  Nor does the record otherwise indicate that the symptoms underlying the alleged condition were incurred in or aggravated by any aspect of the Veteran's service.  Indeed, the Board finds it significant that the Veteran has not submitted or identified any evidence whatsoever, other than his own lay statements, that shows that he received treatment for bilateral foot symptomatology either during or following his military service.  The only evidence of record with regards to a foot disorder is the Veteran's own assertions that he currently has pes planus due to his military service.  These statements were made over thirty years following his separation from active duty.  As there is no evidence of complaints or clinical findings of such disorder during the Veteran's period of service, the Board finds that a VA examination is not required with respect to the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).  Moreover, given the absence of evidence of an in-service occurrence and a nexus between the Veteran's service and a currently diagnosed disorder, there is no basis to grant service connection in this instance.  

In making this determination, the Board wishes to emphasize that it remains sympathetic to the Veteran's claim and does not question the sincerity of his belief that he suffers from pes planus that is etiologically related to his active service.  However, as noted above, there is nothing in the claims file to indicate that he possesses the training or expertise necessary to offer evidence on matters such as the medical diagnosis or causation of those alleged disabilities.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In light of the foregoing, the Board finds that the preponderance of the competent evidence weighs against a finding that any pes planus developed during either of the Veteran's period of active duty or is otherwise related to his military service.  As previously observed, the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance.  However, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against Veteran's pes planus claim.  Accordingly, the claim is  denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


